




VOTING AGREEMENT
This VOTING AGREEMENT (this “Agreement”), dated as of November 16, 2015, is
entered into by and among MPLX LP, a Delaware limited partnership (“Parent”),
MPLX GP LLC, a Delaware limited liability company and the general partner of
Parent (“Parent GP”), and Sapphire Holdco LLC, a Delaware limited liability
company and a wholly owned subsidiary of Parent (“Merger Sub” and, with Parent
and Parent GP, the “Parent Entities”), and each of the Persons set forth on
Schedule A hereto (each, a “Unitholder”), as investment adviser, manager or
general partner on behalf of various record and beneficial owners. All terms
used but not otherwise defined in this Agreement shall have the respective
meanings ascribed to such terms in the Merger Agreement (as defined below).
WHEREAS, as of the date hereof, each Unitholder is the discretionary investment
adviser, manager or general partner with respect to various record and
beneficial owners (as defined in Rule 13d-3 under the Exchange Act) that own and
have delegated voting authority to such Unitholder with respect to, the
aggregate number of Common Units set forth opposite such Unitholder’s name
on Schedule A (all such units set forth on Schedule A next to the Unitholder’s
name specify those units held as of October 5, 2015, which is the record date
for holders of Common Units entitled to vote on the transactions contemplated by
the Merger Agreement and is referred to as the “Record Date”) and for which
Unitholder continues to have voting power as of the date hereof, but excluding
any Common Units over which the Unitholder ceases to having voting power
subsequent to the date of this Agreement (including any such Common Units as may
be included on Schedule A) (all such units being referred to herein as the
“Subject Units”); and
WHEREAS, the Parent Entities, Marathon Petroleum Corporation, a Delaware
corporation and the ultimate parent of Parent GP (“MPC”), and MarkWest Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”), have entered
into an Agreement and Plan of Merger, dated July 11, 2015, as amended on
November 10, 2015 (as it may be further amended pursuant to the terms thereof,
including pursuant to the Amendment (as defined below), the “Merger Agreement”),
which provides, among other things, for the merger of Merger Sub with and into
the Partnership, upon the terms and subject to the conditions set forth therein
(the “Merger”) in accordance with the DRULPA, whereby each issued and
outstanding Common Unit will be converted into the right to receive the
consideration set forth in the Merger Agreement;
WHEREAS, concurrently with the execution and delivery hereof, the Parent
Entities, MPC and the Partnership are entering into Amendment No. 2 to the
Agreement and Plan of Merger (the “Amendment”), providing for an Exchange Ratio
of 1.09 Parent Units and cash in an amount of $6.20 per Common Unit (the
“Specified Consideration”);
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:
ARTICLE I
AGREEMENT TO VOTE
1.1    Agreement to Vote. Subject to the terms of this Agreement, and so long as
the Unitholders remain entitled to receive not less than the Specified
Consideration, each Unitholder hereby irrevocably and unconditionally agrees
that, after the date hereof and until the Termination Date with respect to such

1

--------------------------------------------------------------------------------




Unitholder, at any annual or special meeting of the unitholders of the
Partnership, however called, including any adjournment or postponement thereof,
and in connection with any action proposed to be taken by written consent of the
unitholders of the Partnership, such Unitholder shall, in each case to the
fullest extent that such Unitholder’s Subject Units are entitled to vote thereon
and Unitholder continues to have voting power over such Subject Units:
(a) appear at each such meeting or otherwise cause all such Subject Units to be
counted as present thereat for purposes of determining a quorum; and (b) vote
(or cause to be voted), or deliver (or cause to be delivered) a written consent
with respect to, all of its Subject Units (i) in favor of the (A) approval of
the Merger Agreement, the Merger and the other transactions contemplated by the
Merger Agreement, and, (B) without limitation of the preceding clause (A),
approval of any proposal to adjourn or postpone the Partnership Unitholders
Meeting to a later date if there are not sufficient votes for approval and
adoption of the Merger Agreement on the date on which the Partnership
Unitholders Meeting is held; and (ii) against any Alternative Proposal and
against any other action, agreement or transaction involving the Partnership
that is intended, or would reasonably be expected, to prevent, impede, interfere
with, delay, postpone, discourage or otherwise impair the consummation of the
Merger or the other transactions contemplated by the Merger Agreement; and
(iii) against any other action or agreement that would result in a breach of any
obligation of the Partnership in the Merger Agreement. Each Unitholder shall
retain at all times the right to vote the Subject Units in such Unitholder’s
sole discretion, and without any other limitation, on any matters other than
those set forth in this Section 1.1 that are at any time or from time to time
presented for consideration to the Partnership’s unitholders generally.


ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE UNITHOLDERS
Each Unitholder represents and warrants, on its own account with respect to the
Subject Units, to the Parent Entities as to such Unitholder on a several basis,
that:
2.1    Authorization; Binding Agreement. Such Unitholder is duly organized and
validly existing in good standing under the Laws of the jurisdiction in which it
is incorporated or constituted and the consummation of the transactions
contemplated hereby are within such Unitholder’s entity powers and have been
duly authorized by all necessary entity actions on the part of such Unitholder,
and such Unitholder has full power and authority to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by such Unitholder
and constitutes a valid and binding obligation of such Unitholder enforceable
against such Unitholder in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar Laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).
2.2    Non-Contravention. Neither the execution and delivery of this Agreement
by such Unitholder nor the consummation by such Unitholder of the transactions
contemplated hereby, nor compliance by such Unitholder with any of the terms or
provisions of this Agreement, will (i) conflict with or violate any provision of
the certificate of incorporation or bylaws (or other similar governing
documents), (ii) (x) violate any Law, judgment, writ or injunction of any
Governmental Authority applicable to such Unitholder or any of their respective
properties or assets, or (y) violate, conflict with, result in the loss of any
benefit under, constitute a default (or an event which, with notice or lapse of
time, or both, would constitute a default) under, result in the termination of
or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Lien upon any of the respective
properties or assets of, such Unitholder under, any of the terms, conditions or
provisions of any loan or credit agreement, debenture, note, bond, mortgage,
indenture, deed of trust, license, lease,

2

--------------------------------------------------------------------------------




contract or other agreement, instrument or obligation, to which such Unitholder
is a party, or by which they or any of their respective properties or assets may
be bound or affected or (iii) result in the exercisability of any right to
purchase or acquire any asset of such Unitholder, except, in the case of clauses
(ii)(x), (ii)(y) and (iii), for such violations, conflicts, losses, defaults,
terminations, cancellations, accelerations, Liens, purchases or acquisitions as,
individually or in the aggregate, would not prevent or materially impair the
consummation of the transactions contemplated hereby.
2.3    Ownership of Subject Units; Total Units. Such Unitholder is the
discretionary investment adviser, manager or general partner with respect to
various record and beneficial owners (as defined in Rule 13d-3 under the
Exchange Act) of all such Unitholder’s Subject Units. To the knowledge of
Unitholder, the respective owners of the Subject Units for which the Unitholder
is the investment adviser or general partner has good and marketable title to
all such Subject Units free and clear of any Liens, except for any such Lien
that may be imposed pursuant to (i) this Agreement, (ii) the Partnership
Agreement, (iii) any applicable restrictions on transfer under the Securities
Act or any state securities law, or (iv) any leverage transactions pursuant to
which the Subject Units serve as collateral (collectively, “Permitted Liens”).
The Common Units listed on Schedule A opposite such Unitholder’s name constitute
all of the Common Units beneficially owned as of the Record Date by the
respective owners of the Subject Units for which the Unitholder is the
investment adviser or general partner and for which the Unitholder has voting
power.


2.4    Voting Power. Such Unitholder has full voting power with respect to all
such Unitholder’s Subject Units, and full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all such Unitholder’s Subject Units. None of such Unitholder’s
Subject Units are subject to any unitholders’ agreement, proxy, voting trust or
other agreement or arrangement with respect to the voting of such Subject Units,
except as provided hereunder.
2.5    Absence of Litigation. With respect to such Unitholder, as of the date
hereof, there is no Proceeding pending against, or, to the actual knowledge of
such Unitholder, threatened in writing against such Unitholder or any of such
Unitholder’s properties or assets (including any Subject Units beneficially
owned by such Unitholder) before or by any Governmental Authority that could
reasonably be expected to prevent or materially delay or impair the consummation
by such Unitholder of the transactions contemplated by this Agreement or
otherwise materially impair such Unitholder’s ability to perform its obligations
hereunder.
2.6    Brokers. No broker, finder, financial advisor, investment banker or other
Person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission from the Parent Entities or the Partnership in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of such Unitholder.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARENT ENTITIES
The Parent Entities represent and warrant to the Unitholders that:
3.1    Organization and Qualification. Each of the Parent Entities is a duly
organized and validly existing entity in good standing under the Laws of the
jurisdiction of its organization. All of the issued and outstanding capital
stock of Merger Sub is owned directly or indirectly by Parent.

3

--------------------------------------------------------------------------------




3.2    Authority for this Agreement. Each of the Parent Entities has all
requisite entity power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Parent Entities have
been duly and validly authorized by all necessary entity action on the part of
each of the Parent Entities, and no other entity proceedings on the part of the
Parent Entities are necessary to authorize this Agreement. This Agreement has
been duly and validly executed and delivered by the Parent Entities and,
assuming the due authorization, execution and delivery by the Unitholders,
constitutes a legal, valid and binding obligation of each of the Parent
Entities, enforceable against each of the Parent Entities in accordance with its
terms, except as enforceability may be limited by bankruptcy Laws, other similar
Laws affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.


ARTICLE IV
MISCELLANEOUS
4.1    Documentation and Information. Such Unitholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent (such consent not to be unreasonably
withheld, conditioned or delayed), except as may be required by applicable Law
(provided that reasonable notice of any such disclosure will be provided to
Parent). Parent acknowledges it has been advised by each Unitholder of an
obligation and intent of that Unitholder to file a Schedule 13D with the SEC
with respect to the Unitholder’s obligations under this Agreement, and Parent
consents to that filing. Such Unitholder consents to and hereby authorizes the
Parent Entities and the Partnership to publish and disclose in all documents and
schedules filed with the SEC or other Governmental Authority or applicable
securities exchange, to the extent Parent determines such filing is required by
applicable Law or regulation, and any press release or other disclosure document
that the Parent Entities reasonably determine to be necessary or advisable in
connection with the Merger and any other transactions contemplated by the Merger
Agreement, such Unitholder’s identity and beneficial ownership of the Subject
Units, the existence of this Agreement and the nature of such Unitholder’s
commitments and obligations under this Agreement, and such Unitholder
acknowledges that the Parent Entities and the Partnership may, in their
respective sole discretion, file this Agreement or a form hereof with the SEC or
any other Governmental Authority or securities exchange. For the avoidance of
doubt, no consent of the Unitholder shall be required to file and accurately
describe contracts to which any Unitholder is a party or is otherwise referenced
therein in compliance with Parent’s reporting obligations under the Securities
Exchange Act of 1934. Such Unitholder agrees to promptly give Parent and the
Partnership any information it may reasonably require for the preparation of any
such disclosure documents, and such Unitholder agrees to promptly notify Parent
and the Partnership, as applicable, of any required corrections with respect to
any written information supplied by such Unitholder specifically for use in any
such disclosure document, if and to the extent that any such information shall
have become false or misleading in any material respect.
4.2    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder will be in writing and sent by
facsimile, by electronic mail, by nationally recognized overnight courier
service or by registered mail and will be deemed given and effective on the
earliest of (a) the date of transmission, if such notice or communication is
delivered via electronic mail at the email address specified in Section 8.9 of
the Merger Agreement or facsimile at the facsimile telephone number specified
in Section 8.9 of the Merger Agreement, in either case, prior to 5:00 p.m. (New
York City time) on a Business Day and, in each case, a copy is sent on such
Business Day by nationally recognized overnight courier service, (b) the
Business Day after the date of transmission, if such notice or communication is
delivered via electronic mail at the email address specified in Section 8.9 of
the Merger

4

--------------------------------------------------------------------------------




Agreement or facsimile at the facsimile telephone number specified
in Section 8.9 of the Merger Agreement, in each case, later than 5:00 p.m. (New
York City time) on any date and earlier than 12 midnight (New York City time) on
the following date and a copy is sent no later than such date by nationally
recognized overnight courier service, (c) when received, if sent by nationally
recognized overnight courier service (other than in the cases of clauses (a) and
(b) above), or (d) upon actual receipt by the party to whom such notice is
required to be given if sent by registered mail. The address for such notices
and communications will be as set forth (i) if to any Parent Entity, to the
address or facsimile number set forth in Section 8.9 of the Merger Agreement and
(ii) if to a Unitholder, to such Unitholder’s address or facsimile number set
forth on a signature page hereto, or to such other address or facsimile number
as such party may hereafter specify for the purpose by notice to each other
party hereto.
4.3    Termination. This Agreement shall terminate automatically with respect to
a Unitholder, without any notice or other action by any Person, upon the first
to occur of (a) the valid termination of the Merger Agreement in accordance with
its terms, (b) the Effective Time, (c) the entry without the prior written
consent of such Unitholder into any amendment or modification to the Merger
Agreement or any waiver of any of the Partnership’s rights under the Merger
Agreement, in each case, that results in a decrease in the Exchange Ratio or
Cash Consideration (in each case, as defined in the Merger Agreement on the date
hereof), or (d) the mutual written consent of Parent and such Unitholder (the
date of termination with respect to any Unitholder being referred to herein as
the “Termination Date”). Upon termination of this Agreement, no party shall have
any further obligations or liabilities under this Agreement; provided, however,
that (x) nothing set forth in this Section 4.3 shall relieve any party from
liability for any breach of this Agreement prior to termination hereof and
(y) the provisions of this Article IV shall survive any termination of this
Agreement.
4.4    Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right hereunder will operate as a waiver thereof nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right.
4.5    Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Merger is consummated.
4.6    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned, in whole or in part, by operation of Law
or otherwise, by any of the parties without the prior written consent of the
other parties, except that Merger Sub may assign, in its sole discretion, any of
or all its rights, interests and obligations under this Agreement to any wholly
owned Subsidiary of Parent, but no such assignment will relieve Parent, Parent
GP or Merger Sub of any of its obligations hereunder. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and permitted
assigns. Any purported assignment not permitted under this Section 4.6 will be
null and void.
4.7    Counterparts. This Agreement may be executed in counterparts (each of
which will be deemed to be an original but all of which taken together will
constitute one and the same agreement) and will become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.

5

--------------------------------------------------------------------------------




4.8    Entire Agreement; No Third-Party Beneficiaries. This Agreement, together
with Schedule A, and the other documents and certificates delivered pursuant
hereto, (a) constitute the entire agreement, and supersede all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement and thereof and (b) will not
confer upon any Person other than the parties hereto any rights (including
third-party beneficiary rights or otherwise) or remedies hereunder.
4.9    Governing Law; Jurisdiction; Waiver of Jury Trial.
(a)This Agreement will be governed by, and construed in accordance with, the
laws of the State of Delaware, applicable to contracts executed in and to be
performed entirely within that State.
(b)Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
party hereto or its successors or assigns, will be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware). Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason, (ii) any claim that it or its property
is exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by the
applicable Law, any claim that (x) the suit, action or proceeding in such court
is brought in an inconvenient forum, (y) the venue of such suit, action or
proceeding is improper or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts. The parties hereto further agree that the
mailing by certified or registered mail, return receipt requested, (i) if to any
Parent Entity, to the address or facsimile number set forth in Section 8.9 of
the Merger Agreement and (ii) if to a Unitholder, to such Unitholder’s address
set forth on a signature page hereto, or to such other address as such party may
hereafter specify for the purpose by notice to each other party hereto, of any
process required by any such court will constitute valid and lawful service of
process against them, without necessity for service by any other means provided
by statute or rule of court.
(c)EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
4.10    Specific Enforcement. The parties agree that irreparable damage would
occur and that the parties would not have any adequate remedy at law in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and it is
accordingly agreed that the parties will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in each case, in

6

--------------------------------------------------------------------------------




accordance with this Section 4.10 in the Delaware Court of Chancery or any
federal court sitting in the State of Delaware, this being in addition to any
other remedy to which they are entitled at law or in equity. Each of the parties
agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief as provided herein on the basis that
(x) either party has an adequate remedy at law or (y) an award of specific
performance is not an appropriate remedy for any reason at law or equity. Each
party further agrees that no party will be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 4.10, and each party irrevocably waives
any right it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument.
4.11    Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
terms, provisions and conditions of this Agreement will nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
Applicable Law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.
4.12    Interpretation.
(a)    The headings contained in this Agreement are for reference purposes only
and will not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they will be deemed to be followed by the words “without limitation.”
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement will refer to this Agreement as a whole and not to any
particular provision of this Agreement. All terms defined in this Agreement will
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term. Any agreement, instrument or statute defined or referred
to herein or in any agreement or instrument that is referred to herein means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a Person are also to its permitted successors and
assigns.
(b)    The parties hereto have participated jointly in the negotiation and
drafting of this Agreement with the assistance of counsel and other advisors
and, in the event an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as jointly drafted by the parties hereto and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement or interim drafts of
this Agreement.
4.13    Further Assurances. Each Unitholder will execute and deliver, or cause
to be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations, to perform its obligations under this Agreement.
4.14    Unitholder Obligation Several and Not Joint. The obligations of each
Unitholder hereunder shall be several and not joint, and no Unitholder shall be
liable for any breach of the terms of this Agreement by any other Unitholder.



7

--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]
    




The parties are executing this Agreement on the date set forth in the
introductory clause.
 
PARENT:
MPLX LP
 
 
By:
 
MPLX GP LLC,
 
 
its general partner
 
 
 
By:  
 
/s/ G.R. Heminger
Name: G.R. Heminger
Title: Chairman and Chief Executive Officer
 
 
 
 
 
 
 
 
 



PARENT GP:
MPLX GP LLC
 
 
 
 
 
By:  
 
/s/ G.R. Heminger
Name: G.R. Heminger
Title: Chairman and Chief Executive Officer
 
 
 
 
 
 
 
 
 



MERGER SUB:
SAPPHIRE HOLDCO LLC
 
 
 
 
 
By:  
 
/s/ P.K.M. Beall
Name: P.K.M. Beall
Title: President
 
 
 
 
 
 
 
 
 















 [Signature Page to Voting Agreement]

8

--------------------------------------------------------------------------------






    


 
 
 
UNITHOLDER
 
TORTOISE CAPITAL ADVISORS, L.L.C., as investment adviser
 
 
By:
/s/ Matthew G.P. Sallee
Name: Matthew G.P. Sallee
Title: Managing Director











































































 [Signature Page to Voting Agreement]


 

9

--------------------------------------------------------------------------------








Schedule A


 
 
 
Name of Unitholder; Address
  
Number of Common Units
 
 
 
Tortoise Capital Advisors, L.L.C.
11550 Ash Street, Suite 300
Leawood, KS 66211
 
11,499,731

 


























































Schedule A



10